          Case 1:21-cv-00009-CJN Document 15 Filed 07/02/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ENVIRONMENTAL INTEGRITY                   )
PROJECT, et al.,                          )
                                          )
        Plaintiffs,                       )                  Civil Action 1:21-cv-00009-CJN
                                          )
v.                                        )                  Hon. Carl J. Nichols
                                          )
MICHAEL S. REGAN, Administrator, United   )
States Environmental Protection Agency,   )
                                          )
        Defendant.                        )
__________________________________________)


        JOINT STATUS REPORT REGARDING SETTLEMENT NEGOTIATIONS

       Pursuant to this Court’s June 23, 2021 Minute Order, the parties submit this joint status

report to update the Court on the progress of their settlement negotiations. Defendants are

arranging for the publication of a proposed consent decree in the Federal Register, as required by

section 113(g) of the Clean Air Act, 42 U.S.C. §§ 7413(g). Following completion of this process

and if consent to the proposed consent decree is not withdrawn or withheld in light of comments

received, as outlined in section 113(g), the parties would then move for entry of the proposed

consent decree.

       If approved and entered by the Court, the proposed consent decree would resolve

Plaintiffs’ substantive claims and preserve their claims for reasonable costs. The parties therefore

request that the Court extend the stay, including Defendants’ obligation to respond to the

Complaint, to September 1, 2021. If the parties do not move for entry of the proposed consent

decree by that time, they respectfully request to submit another joint status report on such date.

Dated: July 2, 2021
        Case 1:21-cv-00009-CJN Document 15 Filed 07/02/21 Page 2 of 2




                                       Respectfully submitted,

                                       /s/ Sylvia Lam
                                       Sylvia Lam (D.C. Bar No. 1049147)
                                       Gabriel Clark-Leach
                                       Environmental Integrity Project
                                       1000 Vermont Avenue, NW, Suite 1100
                                       Washington, D.C. 20005
                                       Tel: (202) 888-2701
                                       slam@environmentalintegrity.org

                                       Counsel for Plaintiffs


                                       /s/ Sarah Izfar
                                       Trial Attorney (DC Bar #1017796)
                                       United States Department of Justice
                                       Environmental Defense Section
                                       P.O. Box 7611 (regular mail)
                                       150 M St., NE (overnight)
                                       Washington, D.C. 20044
                                       sarah.izfar@usdoj.gov
                                       (202) 305-0490

                                       Counsel for Defendant

OF COUNSEL:
Charles Starrs
U.S. Environmental Protection Agency
Air and Radiation Law Office
Mail Code 2344A
1200 Pennsylvania Ave. NW
Washington, DC 20460
